EXHIBIT 10.4

 

KemPharm, INC.

Restricted Stock Award GRANT NOTICE

(2014 EQUITY INCENTIVE PLAN)

 

KemPharm, Inc. (the “Company”), pursuant to its 2014 Equity Incentive Plan (the
“Plan”), hereby awards to Participant the number of shares of the Company’s
Common Stock set forth below (“Award”). This Award is subject to all of the
terms and conditions as set forth herein and in the Restricted Stock Award
Agreement and the Plan, all of which are attached hereto and incorporated herein
in their entirety. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan or the Restricted Stock Award Agreement. In the
event of any conflict between the terms in the Award and the Plan, the terms of
the Plan shall control.

 

 

Participant:

 

Date of Grant:

 

Number of Shares Subject to Award:

 

Consideration:

Participant’s Services

    Vesting Schedule: [As determined by the Board of Directors]

 

 

 

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Award Grant
Notice, the Restricted Stock Award Agreement and the Plan. Participant
acknowledges and agrees that this Restricted Stock Award Grant Notice and the
Restricted Stock Award Agreement may not be modified, amended or revised except
as provided therein or in the Plan. Participant further acknowledges that as of
the Date of Grant, this Restricted Stock Award Grant Notice, the Restricted
Stock Award Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the acquisition of the Common Stock
pursuant to the Award specified above and supersede all prior oral and written
agreements on that subject with the exception, if applicable, of (i) the written
employment agreement, offer letter agreement entered into between the Company
and Participant specifying the terms that should govern this specific Award, if
any, and (ii) any compensation recovery policy that is adopted by the Company or
is otherwise required by applicable law.

 

Participant consents to receive Plan documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

 

KemPharm, Inc.

 

By: _________________________________________________

Signature

 

Title: ________________________________________________

 

Date: ________________________________________________

Participant:

 

____________________________________________

Signature

 

Date: _______________________________________

 

Attachments:

 

Attachment I:

Restricted Stock Award Agreement

Attachment II:

2014 Equity Incentive Plan 

 

 

--------------------------------------------------------------------------------

 

 

Attachment I

 

KemPharm, Inc.

2014 Equity Incentive Plan

 

Restricted Stock Award Agreement

 

Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) and this
Stock Award Agreement (collectively, the “Award”) and in consideration of your
services, KemPharm, Inc. (the “Company”) has awarded you (“Participant”) a
Restricted Stock Award under its 2014 Equity Incentive Plan (the “Plan”) for the
number of shares of the Company’s Common Stock subject to the Award as indicated
in the Grant Notice. Capitalized terms not explicitly defined in this Restricted
Stock Award Agreement but defined in the Plan shall have the same definitions as
in the Plan. The details of your Award, in addition to those set forth in the
Grant Notice and the Plan, are as follows.

 

 

1.     Vesting. The shares of Common Stock subject to your Award are fully
vested upon issuance. This means that you are not required to perform additional
services on behalf of the Company or any of its Affiliates, and no other
performance conditions or other contingencies must be satisfied, in order for
you to retain the shares.

 

 

2.     Number of Shares. The number of shares subject to your Award may be
adjusted from time to time for Capitalization Adjustments, as provided in the
Plan.

 

 

3.     Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not be issued any shares of Common Stock under your
Award unless the shares are either (i) then registered under the Securities Act
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.

 

 

4.     Restrictive Legends. The shares issued under your Award shall be endorsed
with appropriate legends determined by the Company.

 

 

5.     Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

 

6.     Withholding Obligations.

 

(a)     At the time your Award is made, or at any time thereafter as requested
by the Company, you hereby authorize withholding from payroll and any amounts
payable to you, and otherwise agree to make adequate provision for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with your Award.

 

(b)     Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to issue a
certificate for such shares or release such shares from any escrow provided for
herein.

 

 

7.     Notices. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

 

8.     Miscellaneous.

 

(a)     The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Board in its sole
discretion.

 

(b)     You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

 

(c)     You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

 

9.     Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

 

*****

 

This Restricted Stock Award Agreement shall be deemed to be signed by the
Company and Participant upon the acceptance by the Participant of the Restricted
Stock Award Grant Notice.

 